 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 3.2019
UNITED STATES OF AMERICA §
§ CLE U.S. DISTRICT COURT :
B |
Plaintiff, § jy Deputy |
5
v. § Criminal Action No. 2:19-CR-00146-Z-BR
§
ANDRE JUANE SPEAKS (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 18, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Andre Juane Speaks filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Andre Juane Speaks was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Andre Juane Speaks; and ADJUDGES
Defendant Andre Juane Speaks guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

th

MAA THEW J. KACSMARY
ITED STATES DISTRICT JUDGE

SO ORDERED, December 3, 2019.

   

 
